Exhibit 10.6
April 9, 2008
Ms. Kelly Duffin-Maxwell
323 Thackery Lane
Northfield, IL 60093
Dear Kelly:
I am pleased to offer you the position of Executive Vice President, Research and
Development for Dean Foods Company. This position will report jointly to me and
Joe Scalzo. We look forward to having you join our team as soon as possible.
Here are the specifics of your offer:
Base Salary
You will be paid $15,208.33 on a semi-monthly basis, which equates to an annual
salary of $365,000. Your salary will be reviewed annually by our Compensation
Committee.
Signing Bonus
You will receive a one-time signing bonus of $150,000, less payroll taxes,
within 30 days of employment. If you voluntarily leave Dean Foods without good
reason during your first year of employment, you will be responsible for
reimbursing Dean Foods on a prorated basis (based on number of months worked)
for this one-time signing bonus.
You will also receive an additional one-time signing bonus of $150,000, less
payroll taxes, within 30 days after one year of employment.
Annual Bonus Opportunity
As an Executive Vice President, you will be eligible to earn an annual bonus
with a target amount equal to 60% of your annualized base salary. For 2008, you
will participate in the WhiteWave Short-Term Incentive Plan. Your bonus payment
will be based on actual financial and individual performance. As long as your
start date is no later than May 6, 2008, you will be eligible for a full plan
year (12 months) payout.
Annual Long Term Incentive Compensation
Following commencement of your employment, and subject to Compensation Committee
approval, you will be awarded $550,000 divided equally between Dean Foods
restricted stock units and stock options. The stock options will vest in equal
installments over a period of three years, beginning on the first anniversary of
the date of the grant. The restricted stock units will vest in equal
installments over a five-year period, beginning on the first anniversary of the
date of grant, or earlier if certain financial performance targets are met. The
number of stock options and restricted stock units awarded to you will be
determined based on the closing price of Dean Foods stock on the date of the
next Compensation Committee meeting following your start date. You will be
eligible for future equity grants under the Dean Foods Long Term Incentive
Program in the future, commencing in January 2009. The amount and nature of
future long-term incentive awards will be determined by the Board of Directors.

 



--------------------------------------------------------------------------------



 



Additional Replacement Long Term Incentive Awards
Following commencement of your employment, and subject to Compensation Committee
approval, you will receive a one-time equity award of $550,000 divided equally
between Dean Foods restricted stock units and stock options. The number of stock
options and restricted stock units awarded to you will be determined based on
the closing price of Dean Foods stock on the date of the next Compensation
Committee meeting following your start date. The stock options and restricted
stock units will have the same terms and conditions as your annual long-term
incentive paragraph referenced above.
Executive Deferred Compensation Plan
You will be eligible to participate in the Executive Deferred Compensation Plan.
The plan provides eligible executives with the opportunity to save on a
tax-deferred basis. You will receive general information and enrollment
materials at your home address approximately 30 — 45 days after your start date.
Paid Time Off (PTO)
You will be granted five (5) weeks of PTO. Unused PTO is not carried forward
from year to year.
COBRA Support
Should you elect COBRA (health insurance) coverage from your previous employer,
Dean Foods will pay your COBRA premiums (minus your normal Dean Foods
contribution) until you become eligible for Dean Foods benefits (approximately
60 days following hire).
Benefits Plan Reference
Attached to this letter is an overview of Dean Foods’ Health Benefits, savings
and 401k programs, and all other benefits. Additionally, you are eligible for
executive benefits that include a Supplemental Executive Retirement Plan (SERP),
a supplemental executive long-term disability program, and company paid annual
physical. If you have questions regarding these programs or eligibility, please
call Fanny Sheumaker at 214-303-3657.
Relocation Benefits
Dean Foods wants your move to the Denver/Boulder area to be a positive one. The
relocation benefits provided to you include: household goods move; temporary
housing; home visits; in-transit expenses; home sale assistance; duplicate
housing costs; and, new home closing assistance. As an Executive Officer of Dean
Foods, you will not be eligible for the equity advance benefits under this
policy. The policy describing these benefits will be sent to you as soon as
possible. If you have questions regarding these programs or eligibility, please
call Tiffany Forrest at 214-721-1178.
Insider Trading
As an Executive, you will have access to sensitive business and financial
information. Accordingly, you will be prohibited from trading Dean Foods
securities (or, in some circumstances, the securities of companies doing
business with Dean Foods) from time to time in accordance with the company’s
Insider Trading Policy.
Severance
As a Corporate Officer, you will also be eligible for benefits under the Dean
Foods Company Executive Severance Plan (“Severance Plan”). In summary, according
to the Severance Plan, if your employment is terminated at any time as a result
of a “qualifying termination,” meaning any termination as a result your
voluntary termination for good reason, or your involuntary termination without
cause, all as defined in the Severance Plan, you will receive payment of all
base salary accrued through the date of termination, prior year’s bonus to the
extent earned but not paid, target bonus through the date of termination and all
unused vacation/PTO. In addition, you will be eligible to receive a severance
payment equivalent to two years of your base salary and target bonuses, less
lawful deductions. You will be required to execute a release of all claims and
such other agreements as the company may deem necessary or appropriate in order
to receive such severance pay. The actual terms of the Severance Plan will
govern your rights to severance and not this letter.

 



--------------------------------------------------------------------------------



 



Change-In-Control Provisions
You will be provided a Change in Control agreement comparable to that currently
provided to other Dean Foods executives. In general, this agreement provides
benefits of three times your annual salary and target bonus, plus vesting of all
equity awards and continued health coverage for a two-year period in certain
circumstances following a Change in Control. As stated in the Change in Control
Agreement, in order to receive these benefits, your employment must be
terminated, either by the company within two years after a Change in Control, or
by you for good reason within such two-year period, or by you for any reason
during the 13th month after a Change in Control. The details of these provisions
are set forth more fully in the enclosed Change of Control Agreement.
New Hire Processes
This offer of employment is contingent upon your submission to and successful
completion of a background check and drug screen. You are also required to
comply with the Dean Foods Code of Ethics as a condition of employment. Your
employment is on an at-will basis.
Conclusion
Kelly, I am very excited about the opportunities at Dean Foods and very excited
to have you be a part of our team. I am confident that with your experience,
skills, vision and standards, you will make significant contributions to our
company in the years to come.
Best regards,
/s/ Gregg L. Engles
Gregg L. Engles
Chairman and Chief Executive Officer
Agreed and accepted:

     
/s/ Kelly Duffin-Maxwell
   
 
Kelly Duffin-Maxwell
   
 
   
 
Date     April 20, 2008 
 

DJ/ll

cc:   Paul Moskowitz
Joe Scalzo
Doug Johnson
Fanny Sheumaker
Tommy Zanetich

 